 1

 2   Peter Szanto 949-887-2369
     11 Shore Pine
 3   Newport Beach CA 92657
 4

 5
                            U.S. BankrUptcy coUrt
                                          DiStrict of oregon
 6                        1001 SW 5th Ave #700 Portland, OR 97204 (503) 326-1500

 7

 8
                                                          # 16 –bk-33185 pcm7
 9
     In Re Peter Szanto, Debtor                     DEBTOR’S Notice of Motion
10

11
                                                       and Motion to Extend the
12
                                                            Time of the Hearing
13
                                                   Regarding Decision on Relief
14
                                                             From Stay Motion
15
                                                           HEARING REQUESTED
16

17
            May it please this Honorable Court.
18

19
            To the creditors, their counsel and the U.S. Trustee, please take
20
     notice, debtor Peter Szanto, herewith and hereby makes motion to extend
21
     the time of the hearing set for 4-3-19, whereat JPMorgan’s Relief from
22
     Stay Motion will be decided.
23

24

25
     16-bk-33185           Motion to Extend Time of Decision as to Relief from Stay Motion – pg. 1
26

27

28



                         Case 16-33185-pcm7             Doc 710       Filed 04/01/19
 1

 2
               1. Debtor's Certification Relating to Pre-filing Conferral
 3                      (Certification Pursuant to LBR 7007-1 (a))
 4

 5           On 3-29-19, Debtor telephoned attorneys Cunningham and Shahak
 6   who both represent JPMorgan Chase. Mr. Cunningham responded by e-mail
 7   that he did not want to converse. Mr. Shahak has not responded.

 8
             Thereupon, pursuant to LBR 7007-1(a)(1)(A): a good faith effort at
 9
     resolution was made, but the parties were unable to resolve the conflict as to
10
     the issues which are the subjects of this motion, because neither of the
11
     attorneys was prepared to act on behalf of their client.
12

13

14
            I certify under penalty of perjury under the laws of the United States,
15
     that foregoing is true and correct. Signed at Irvine CA
16

17                 Dated 4/1/ 2019      /s/ signed electronically Peter Szanto
18

19
                                2. NOTICE PER LBR 9013-1(b)
20

21
     Notice!!! If you oppose the proposed course of action or relief sought in this motion,
22
     you must file a written objection with the bankruptcy court no later than 14 days
23
     after the date listed in the certificate of service below. If you do not file an objection,
24
     the court may grant the motion without further notice or hearing. Your objection
25
     16-bk-33185          Motion to Extend Time of Decision as to Relief from Stay Motion – pg. 2
26

27

28



                         Case 16-33185-pcm7            Doc 710       Filed 04/01/19
 1

 2
     must set forth the specific grounds for objection and your relation to the case. The
 3
     objection must be received by the clerk of court at ** 1050 SW 6th Ave – Room
 4
     #700 Portland OR 97204 ** by the deadline specified above or it may not be
 5

 6
     considered. You must also serve the objection on Peter Szanto at 11 Shore Pine,

 7   Newport Beach CA 92657 within that same time. If the court sets a hearing, you will
 8   receive a separate notice listing the hearing date, time, and other relevant
 9   information.
10

11
                                                 3. FACTS
12

13
                   At the hearing of 3/28/19 Chase revealed that it did not posses

14
     the note evidencing its claims made against debtor.

15

16
                   Debtor contends that without the ability to prove its claim against

17
     debtor, Chase cannot seek relief from the 11 USC § 362 stay, because

18
     there is no foundational claim upon which to base relief.

19

20
                   Debtor has perfected an application asking this Court, forthwith,

21
     to reconsider approval of Chase’s claim. And deny that claim in its entirety.

22

23
                   Decision as to the relief from stay motion would be premature

24
     and erroneous if Chase’s claim is to be denied. Thereupon, an extension

25
     is appropriate.
     16-bk-33185           Motion to Extend Time of Decision as to Relief from Stay Motion – pg. 3
26

27

28



                          Case 16-33185-pcm7            Doc 710       Filed 04/01/19
 1

 2
                                      4. MEMORANDUM
 3

 4
              FRBP Rule 9006(b)(1) is the rule which allows for enlargement
 5
     and extension of time and provides (no local alters this rule):
 6

 7          ”In general. Except as provided in paragraphs (2) and (3)
 8          of this subdivision, when an act is required or allowed to
 9          be done at or within a specified period by these rules or
10          by a notice given thereunder or by order of court, the
11          court for cause shown may at any time in its discretion (1)
12          with or without motion or notice order the period enlarged
13          if the request therefor is made before the expiration of
14          the period originally prescribed or as extended by a
15          previous order.”
16
              The decision on the stay application is set for 4/3/19. Debtor is
17
     making application for extension prior to that time.
18

19

20
                   a. Good Cause: Motion to Reconsider May Vacate
21
                                     Basis for Relief from Stay
22

23          The first good cause for extension is that debtor has perfected an
24   application to vacate allowance of Chase’s claims.
25
     16-bk-33185        Motion to Extend Time of Decision as to Relief from Stay Motion – pg. 4
26

27

28



                       Case 16-33185-pcm7            Doc 710       Filed 04/01/19
 1

 2
             If Chase’s claims are denied, there will be no basis for relief from
 3
     stay.
 4

 5
             Thus, it would be premature granting relief from stay to a creditor
 6
     who has no claim.
 7

 8
                                              5. Declaration
 9

10
         1. My name is Peter Szanto.
11

12
         2. I am the debtor herein.
13

14       3. This is my truthful declaration relating to the need for an extension
15           as to the decision about the Motion for Relief from Stay.
16

17       4. I have made application to deny Chase’s claims against me.
18

19       5. It would be premature to decide Chase’s relief from stay motion

20            without deciding the validity of Chase’s claim.

21
        9. I declare under penalty of perjury under the laws of the United
22
                   States that the foregoing is true and correct. Signed at Irvine CA.
23

24
                   Dated 4/1/ 2019      /s/ signed electronically Peter Szanto
25
     16-bk-33185            Motion to Extend Time of Decision as to Relief from Stay Motion – pg. 5
26

27

28



                           Case 16-33185-pcm7            Doc 710       Filed 04/01/19
 1

 2
                                             6. Conclusion
 3

 4                 For the reasons enumerated, and other reasons to be explained
 5   at the hearing, debtor prays extension of the time of decision as to relief
 6   from stay until decision on denial of Chase’s claim.
 7

 8

 9

10           Respectfully,

11
           Dated 4/1/ 2019       /s/ signed electronically Peter Szanto
12

13

14

15

16

17

18

19

20

21

22

23

24

25
     16-bk-33185           Motion to Extend Time of Decision as to Relief from Stay Motion – pg. 6
26

27

28



                          Case 16-33185-pcm7            Doc 710       Filed 04/01/19
 1

 2
     PROOF of SERVICE
 3

 4   My name is Maquisha Reynolds, I am over 21 years of age and not a party to
 5   the within action. My business address is PO Box 14894, Irvine CA 92623
 6

 7       On the date indicated below, I personally served the within: Motion
     on the following by placing in postage pre-paid envelopes of the within
 8
     document and mailing same:
 9
     a. Internal Revenue Service, PO Box 7346, Philadelphia PA 19101
10
     b. First Service Residential, 15241 Laguna Canyon Rd, Irvine CA 92618
11
     c. JPMorgan Chase Bank, represented by: Gadi Shahak c/o Shapiro                          &

12   Sutherland
13                  1499 SE Tech Center Place, Suite 255 , Vancouver, WA 98683
14   d. Bank of America, c/o McCarthy & Holthus 920 SW 3 Av., Portland OR 97204
                                                                          rd




15
     e. Oregon Department of Revenue, 955 Center St., Salem OR 97301
     f. Chapter 7 Trustee, Stephen P Arnot, PO Box 1963, Lake Oswego OR 97035
16
     g. Susan Szanto - 11 Shore Pine, Newport Beach CA 92657
17
     h. Office of the US Trustee, 620 SW Main Street, Suite 213, Portland, OR 97205
18   by mailing copies to the above parties via 1st class mail, postage prepaid, or by
19   e-mail.
20
               I declare under penalty of perjury under the laws of the United States
21
     that the foregoing is true and correct. Signed at Irvine CA.
22

23          Dated 4/1/ 2019      /s/ signed electronically M. Reynolds
24

25
     16-bk-33185          Motion to Extend Time of Decision as to Relief from Stay Motion – pg. 7
26

27

28



                         Case 16-33185-pcm7            Doc 710       Filed 04/01/19
